ORDER
PER CURIAM
J.R.M. (“Mother”) appeals the judgment of the trial court terminating her parental rights to the minor child S.K.M. On appeal, Mother contends the court erred in terminating her parental rights because:- (1) Mother has a disease, drug addiction, which is treatable and prevents her from complying with the requirements set forth by the court or care for S.K.M.; (2) the court failed to provide Mother’s attorney with her new address before trial; and (3) there is insufficient evidence to support the court’s findings within the meaning of section 211.447.5(2), R.S.Mo. (2000), that Mother: has a chemical dependency that cannot be treated, is physically and financially able to provide care and support for the child, and does not have a mental condition.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. However, we have provided the parties with an unpublished memorandum that sets forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).